Citation Nr: 0008218	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of flash 
burns.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  This appeal arises from a March 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

In June 1997 and September 1999, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  


FINDINGS OF FACT

1.  The Board, by a final decision dated in November 1972, 
denied service connection for an eye condition, on the basis 
that the veteran's current eye disorder was not related to 
any incident of service, including flash burns.

2.  The evidence added to the record since the Board's 
decision of November 1972 is either cumulative in nature or 
not material in that it does not demonstrate that the veteran 
has chronic residuals of flash burns, or that his current eye 
disorders are attributable to his period of service.


CONCLUSION OF LAW

The Board denied service connection for an eye condition, 
including residuals of flash burns, in November 1972; new and 
material evidence has not been submitted, and the veteran's 
claim for service connection for residuals of flash burns has 
not been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1972, the Board denied service connection for an 
eye condition.  The Board's decision is final and may be 
reopened only by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

When the claim was previously denied, the evidence showed 
that:  myopia was noted at the veteran's entrance into 
service; on the separation examination in 1945, the veteran 
reported flash burns from a gasoline heater explosion during 
service, but the separation examination found no eye 
pathology, and again noted myopia; an affidavit dated in 
December 1947 from a former service comrade of the veteran 
attested to the heater explosion and that the veteran 
subsequently received treatment on his eyes; a private 
medical record dated in 1970 showed treatment for glaucoma.  
In its November 1972 decision, the Board determined that 
there were no chronic residuals of flash burns in service, 
and that the current eye disorder was not related to service; 
thus, service connection for an eye condition was denied.  

Relevant, non-duplicative evidence received since November 
1972 includes:  VA and private treatment records dated from 
1987 to 1994, which showed treatment for glaucoma and 
cataracts; a VA examination dated in September 1997 that 
diagnosed primary open-angle glaucoma, pseudophakia, myopia 
and astigmatism; a VA examination dated in May 1999, which 
diagnosed pseudophakic glaucoma, maculopathy of the left eye, 
and a small esotropia following cataract surgery.  The May 
1999 VA examiner specifically stated that there was no 
evidence of sequelae from the flash burn that the veteran 
suffered in World War II.  

Thus, the medical evidence added to the record since November 
1972 reflects only recent diagnoses and treatment for eye 
disorders and provides no objective basis to relate the 
current eye pathology to the flash burns in service.  As such 
it does not constitute new and material evidence.  The 
veteran has also submitted his own statements to the effect 
that his current eye problems are attributable to the flash 
burns he reported in service.  These statements are not only 
cumulative of evidence of record in November 1972, they are 
also contradicted by the objective evidence of record, 
particularly the opinion of the most recent VA examiner, and 
as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the November 1972 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since November 1972 simply does 
not demonstrate that the veteran has chronic residuals from 
flash burns during service, or that his current eye disorders 
are attributable to his period of service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of chronic 
residuals of flash burns or that any current eye pathology is 
attributable to the veteran's period of service.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for residuals of 
flash burns, that benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

